Citation Nr: 9933105	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1969 and July 1975 to March 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio which denied the 
benefit sought on appeal.


FINDING OF FACT

There is no competent medical evidence establishing a causal 
nexus between the veteran's currently diagnosed COPD and any 
period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
COPD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for COPD which he asserts he developed as a result 
of exposure to lead soldering material as well as various 
solvents and chemicals in service.  During active service, 
the veteran was an electronic repair technician with the 
primary job of soldering electronic equipment.  He indicates 
that he was exposed to lead soldering material on a daily 
basis without the benefit of protective breathing devices.  
He also asserts that he complained of and experienced the 
onset of a chronic respiratory disease in service that 
military medical personnel failed to diagnose.  In this 
regard, the VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 146-
1468 (Fed. Cir. 1997).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, the Board has reviewed, in pertinent 
part, service medical records dated December 1965 to January 
1969 and February 1978 to March 1979 and thereafter.  On 
examination in December 1965, prior to enlistment, the 
veteran gave a history of shortness of breath as well as a 
history of dizziness or fainting spells.  The accompanying 
summary indicated that the veteran had positional vertigo and 
occasional dyspnea on exertion.  Examination of the lungs and 
chest was normal at the time. The veteran's January 1969 
separation physical examination was negative for complaints 
of a chronic respiratory disorder.  Naval reserve medical 
records dated July 1975 to February 1978 and an August 1986 
enlistment examination are also negative for complaints of or 
diagnosis of any pathology associated with a chronic 
respiratory condition.  In March 1976, the veteran was seen 
with a two-month history of cough, and sore throat.  It was 
noted that the veteran's lungs were clear and that he had a 
family history of hay fever.  He was advised to take 
Dimetapp.  In October 1977, the veteran was seen for 
treatment of a stiff neck which he had had for two to three 
days and he also requested a refill for Dimetapp.  The 
assessment was musculoskeletal pain probably due to sleeping 
position.  The veteran was seen with a two-week history of 
flu symptoms in December 1977.  At that time, he reported 
that he had a head cold and a productive cough.  On 
examination, his lungs were noted to be clear.  The 
assessment was upper respiratory infection with productive 
cough.  An August 1986 enlistment examination reflects that 
the veteran was in good health and that his lungs and chest 
were "normal."

Post-service medical records from Stephen Stansbury, M.D. and 
Guernsey Memorial Hospital indicate that the veteran received 
treatment for several disorders including COPD.  In June 
1989, the veteran was hospitalized for acute gastroenteritis.  
In July 1991, the veteran was seen for lightheadedness and 
coughing and was diagnosed with bronchitis.  The veteran 
continued to receive treatment for coughing, wheezing and 
shortness of breath in September 1991 and chest x-rays were 
taken.  X-rays revealed no acute process.  The bones and 
tissues were within normal limits.  Pulmonary function tests 
showed moderately severe, small airway obstructive disease.  
The veteran was diagnosed with COPD.  

The veteran underwent a VA examination in December 1996.  At 
that time, the veteran reported being diagnosed with COPD and 
indicated that he had diminished exertion capacity and an 
inability to catch his breath.  He was described as having 
dyspnea at rest and being breathless after speaking on the 
telephone.  It was also noted that walking less than 100 
yards caused shortness of breath.  Cardiopulmonary 
examination revealed no cor pulmonale, asthma, cyanosis or 
clubbing, productive cough, or any infectious process.  A 
chest x-ray revealed no acute cardiopulmonary findings or any 
evidence of COPD.  Physical examination revealed a cardiac 
murmur and a 2-D echocardiogram was performed.  This showed 
that the veteran had an enlarged left atrium and a moderate 
degree of mitral regurgitation.  The examiner diagnosed the 
veteran with mild obstructive lung disease and moderate 
mitral regurgitation with left atrial dilatation.  The 
examiner opined that the veteran's exertion and nonexertional 
dyspnea was the result of mitral regurgitation, left atrial 
dilatation and relative pulmonary hypertension.    

VA outpatient treatment records dated October 1996 through 
June 1998 indicate that the veteran has received ongoing 
treatment for COPD and has experienced episodes of exertional 
and nonexertional dyspnea, and dizziness.  

The evidence of record establishes that the veteran has a 
current diagnosis of COPD.  However, there is no evidence 
beyond the statements of the veteran linking his current COPD 
to any period of active service.  As a lay person, the 
veteran is not competent to offer an opinion that requires 
medical expertise, such as the cause of or etiology of his 
COPD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  The Board does note further, that the 
veteran's statements are probative to the extent that they 
suggest continuity of symptomatology from the veteran's 
military service.  38 C.F.R. § 3.303(b) (1999).  However, in 
this case, lay evidence of continuity of symptoms is not 
sufficient, but a medical nexus is needed.  See Savage, 
supra; Falzone v. Brown, 8 Vet. App. 398 (1995).  It is not 
sufficient to show that the veteran reported problems with a 
cough or sore throat in service.  In this case, competent 
medical evidence is needed to identify a proper diagnosis and 
etiology.  Medical opinion is also necessary to show that the 
current clinical findings are related to the veteran's 
military service.  Because there is no evidence linking the 
veteran's current disability to any period of active service, 
the veteran's claim for entitlement to service connection for 
COPD is not well grounded and must be denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as a medical 
opinion that his COPD is etiologically related to active 
service.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. § 
5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

In the absence of a well-grounded claim, service connection 
for COPD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

